Case 1:17-cr-00251-SN Document 316 Filed 10/30/20 Page 1 of 3

AO 245B (Rev. 09/19) Judgment in a Criminal Case (form modified within District on Sept. 30, 2019)
Sheet 1

 

UNITED STATES DISTRICT COURT

Southern District of New York

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.

Andrew Perez Case Number: S417 CR 251
USM Number:

Frederick L. Sosinsky
Defendant’s Attomey

 

Nae ee ee ee ee ee ee ee ee”

THE DEFENDANT:
M pleaded guilty to count(s) _ One of the Superseding Information

(1 pleaded nolo contendere to count(s)
which was accepted by the court.

 

C1 was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 USC § 844(a) Possession of Cocaine (Class A Misdemeanor) Count 1
The defendant is sentenced as provided in pages 2 through = 3 ___ ofthis judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

C1 The defendant has been found not guilty on count(s)

MCount(s) All open counts 0 is {are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 a of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

6/2/2020

 

Date of Imposition of Judgment

CY yf

Signature of dg}

 

Hon. Sarah Netburn

 

Name and Title of Judge

6/2/2020

 

Date
Case 1:17-cr-00251-SN Document 316 Filed 10/30/20 Page 2 of 3

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of 3

DEFENDANT: Andrew Perez
CASE NUMBER: S417 CR 251

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

(TIME SERVED)

[1 The court makes the following recommendations to the Bureau of Prisons:

(1 The defendant is remanded to the custody of the United States Marshal.

CL] The defendant shall surrender to the United States Marshal for this district:

Oa |  Oam OF pm on

 

C1 as notified by the United States Marshal.

(1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
CL] before 2 p.m. on _

C1 as notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on __ _ to = =
at , with a certified copy of this judgment.
- UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
Case 1:17-cr-00251-SN Document 316 Filed 10/30/20 Page 3 of 3
AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 5 — Criminal Monetary Penalties

Judgment — Page 3 of 3.
DEFENDANT: Andrew Perez

CASE NUMBER: $4 17 CR 251
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 25.00 $ $ $ $
L] The determination of restitution is deferred until __. An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
Cl The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an prop rtioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ a 0.00 $ ; 0.00

Restitution amount ordered pursuant to pleaagreement S$

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 the interest requirement is waived forthe O fine (restitution.

(1 the interest requirement forthe (] fine restitution is modified as follows:

* Amy, Vicky, and Andy Child haba shu Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Tystice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. ; .

*** Findings for the total amount of losses are ee under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
